PER CURIAM.
This cause came on to be heard upon the petition of the National Labor Relations Board for the enforcement of a certain order issued by it against Typographical Union No. 18; International Typographical Union and its affiliate, Detroit Mailers Union Local No. 40; International Typographical Union and its affiliates, Detroit Mailers Union Local No. 40 and Detroit Typographical Union No. 18, their officers, agents, successors and assigns on April 4, 1960, in a proceeding before the said Board numbered 7-CC-106, 7-CC-112, 7-CC-113, 7-CC-114 and 7-CB-623; upon the transcript of the record in said proceeding, certified and filed in this Court, and upon a stipulation providing for the entry of a consent decree of this Court enforcing the order.
On consideration whereof, it is ordered, adjudged and decreed by the United States Court of Appeals for the Sixth Circuit, that the said order of the National Labor Relations Board be, and the same is hereby enforced; and that Typographical Union No. 18; International Typographical Union and its affiliate, Detroit Mailers Union Local No. 40; International Typographical Union and its affiliates, Detroit Mailers Union Local No. 40 and Detroit Typographical Union No. 18, their officers, agents, successors and assigns abide by and perform the directions of the Board in said order contained.